DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 29, 2022 has been entered.  

Response to Amendments
Double Patenting
3.	Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 respectively of U.S. Patent No. 10,956,105 in view of Mulin (US Pub: 2021/0006675) and Akita et al (US Pub: 2019/0095192).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 of Patent No. 10,956,105 suggests the teaching of claims 1 and 7 of the current application regarding storing conflicting print settings at a printer which communicates one of the conflicting print settings to a particular terminal device.  
The claims of Patent No. 10,956,105 do not specify transmitting different print setting values to the information processing apparatus according to the received information.  In the same field of endeavor, Mulin teaches: receiving information indicating a print service used by the information processing apparatus from the information processing apparatus and transmitting, to the information processing apparatus, one or more combinations selected from the plurality of combinations based on the print service indicated by the received information, in a case that it has been set to execute the print process based on the print data generated by the print service indicated by the received information, wherein none of the plurality of combinations is transmitted to the information processing apparatus in a case that it has not been set to execute the print process based on the print data generated by the print service indicated by the received information [p0127-p0129 (When a message does not include selection of any function or application, no setting information is transmitted to the information processing apparatus.)].  
Transmitting different setting information to the information processing apparatus for setting different functions accordingly has been well practiced in the art as prescribed by Mulin.  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to store various conflicting setting values at the image forming device and transmit specific setting value to the information processing apparatus for setting specific function/application based on received information for providing dynamic print driver for supporting various service/application for improving usability.
Patent No. 10,956,105 and Mulin do not specify IPP print service.  In the same field of endeavor, Akita et al teaches: an image forming apparatus for communicating with an information processing apparatus which supports a plurality of types of IPP (Internet Printing Protocol) print services [p0042, p0043, p0115], one or more memories configured to store, in association with each of the plurality of types of IPP print services, one or more conflict combinations of print setting values that are supported by each of the plurality of types of IPP print services and that conflict with each other, setting, in accordance with a user instruction, whether or not a type of IPP print service from among the plurality of types of IPP print services is enabled [p0115-p0125 (Conflicting setting values in terms of settability states are available for different communication process/protocol depending on different version of firmware installed.); fig. 14 (Print setting suitable for one protocol would conflict with another.); p0186-p0188 (Conflicting settings are available to either prohibit or allow a firmware update.)].  Therefore, given Akita et al’s exemplification on associating various settings with enabled/disabled status of IPP print service based on different version of firmware and Patent No. 10,956,105 in view of Mulin’s disclosure on storing various conflicting setting values at the image forming device associated with different devices/applications/services and transmitting a combination set with specific setting value to the information processing apparatus upon receiving a request associated with a device/application/service, the combined teaching would have been obvious to a skilled in the art for setting specific function/application/service for providing dynamic print driver for supporting various service/application for improving usability.

4.	Claims 1 and 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,093,188 in view of Mulin (US Pub: 2021/0006675) and Akita et al (US Pub: 2019/0095192).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of Patent No. 11,093,188 suggests the teaching of claims 1 and 7 of the current application regarding storing conflicting print settings at a printer which communicates one of the conflicting print settings to a particular terminal device based on information received from the terminal device.  Mulin (US Pub: 2021/0006675) and Akita et al (US Pub: 2019/0095192) disclose the rest limitation as stated above for Double Patenting rejection on Patent No. 10,956,105.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 7, 14, 17, 20, 21, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US Pub: 2019/0294386) and in further view of Mulin (US Pub: 2021/0006675) and Akita et al (US Pub: 2019/0095192).
	Regarding claim 1 (currently amended), Iwamoto teaches: An image forming apparatus for communicating with an information processing apparatus [fig. 1], the image forming apparatus comprising: one or more memories configured to store one of more conflict combinations of print setting values that are supported by a device (print service) conflict with each other, wherein the one or more conflict combinations are stored in association with the device (print service) [p0004, fig. 8, p0046-p0048 (For instance, 1-a conflicts with 1-b of another group.)]; and one or more processors configured to perform operations including: setting, in accordance with a user instruction, whether the device (print service) is enabled or not, receiving a request transmitted by the information processing apparatus that executes the print process (print service) [fig. 10: S204-S214 (Receiving information such as shortcut ID associated with print data so as to set a print process accordingly.)].
Iwamoto does not explicitly associate its setting combinations with print services.  In the same field of endeavor, Mulin teaches: receiving a requests transmitted by the information processing apparatus that executes the print service, and transmitting, to the information processing apparatus, the one or more conflict combinations stored in association with the print service specified based on information included in the received request, in a case that the print service is enabled, wherein a number of the one or more conflict combinations is less than a number of conflict combination of print setting values based on capability information of the image forming apparatus [p0127-p0129 (A received function/application selection from an apparatus is a request for executing a print service.  The image forming apparatus is cable of generating different setting information for different applications/print services and transmitting setting information specific to a selected/enabled application/print service to the apparatus.)].  
Generating and transmitting different setting information based on a printer’s capability to an information processing apparatus for different application/services has been well practiced in the art as prescribed by Mulin.  Therefore, given Iwamoto’s association of a conflicting combination of setting with a user/device ID, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to store various conflicting setting values at the image forming device associated with different devices/applications/services and transmit a combination set with specific setting value to the information processing apparatus upon receiving a request associated with a device/application/service for setting specific function/application for providing dynamic print driver for supporting various service/application for improving usability.
Iwamoto and Mulin do not specify IPP print service.  In the same field of endeavor, Akita et al teaches: an image forming apparatus for communicating with an information processing apparatus which supports a plurality of types of IPP (Internet Printing Protocol) print services [p0042, p0043, p0115], one or more memories configured to store, in association with each of the plurality of types of IPP print services, one or more conflict combinations of print setting values that are supported by each of the plurality of types of IPP print services and that conflict with each other, setting, in accordance with a user instruction, whether or not a type of IPP print service from among the plurality of types of IPP print services is enabled [p0115-p0125 (Conflicting setting values in terms of settability states are available for different communication process/protocol depending on different version of firmware installed.); fig. 14 (Print setting suitable for one protocol would conflict with another.); p0186-p0188 (Conflicting settings are available to either prohibit or allow a firmware update.)].  Therefore, given Akita et al’s exemplification on associating various settings with enabled/disabled status of IPP print service based on different version of firmware and Iwamoto in view of Mulin’s disclosure on storing various conflicting setting values at the image forming device associated with different devices/applications/services and transmitting a combination set with specific setting value to the information processing apparatus upon receiving a request associated with a device/application/service, the combined teaching would have been obvious to a skilled in the art for setting specific function/application/service for providing dynamic print driver for supporting various service/application for improving usability.

Claim 7 (currently amended) has been analyzed and rejected with regard to claim 1.

Regarding claims 14 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Akita et al further teaches: The image forming apparatus according to claim 1, wherein the one or more processors are further configured to perform operations including displaying a screen for setting whether or not the type of IPP print service is enabled [figs. 10-13].  

Regarding claim 17 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Mulin further teaches: The image forming apparatus according to claim 1, wherein the stored one or more conflict combinations do not include print setting values that print service does not support [p0125-p0126].

Regarding claim 20 (currently amended), the rationale applied to the rejection of claim 7 has been incorporated herein.  Claim 20 has been analyzed and rejected with regard to claim 14.   

	Regarding claim 21 (currently amended), the rationale applied to the rejection of claim 20 has been incorporated herein.  Akita et al further teaches: The method according to claim 20, wherein the image forming apparatus supports a plurality of print services including the IPP print service [p0115].

Regarding claim 31 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Iwamoto and Akita further teaches: The image forming apparatus according to claim 1, wherein the one or more conflict combinations include a conflict combination of print setting values including a print setting value that is not supported by the IPP print service [Iwamoto: figs. 11 and 12, p0061; Akita: p0042, p0043, p0115, p0116 (Setting values that work for LPD may not be supported by IPP.)]. 
 
Regarding claim 32 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Iwamoto further teaches: The image forming apparatus according to claim 1, wherein print setting values that conflict with each other of the one or more conflict combination of print setting values are not able to be set to print data together [p0061 (When setting values are conflicting with each, a certain priority is given.)].

Regarding claim 33 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Iwamoto further teaches: The image forming apparatus according to claim 1, wherein the stored one or more conflict combinations are conflict combinations selected from among the one or more conflict combinations based on the capability information of the image forming apparatus [p0052, figs. 4, 11, and 12 (All those print setting combinations are acceptable by the printer according to its capability.)].  

Regarding claim 34 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Mulin further teaches: The image forming apparatus according to claim 1, wherein, of the one or more conflict combinations of print setting values, the one or more processors do not transmit, to the information processing apparatus, a conflict combination of print setting values which includes a print setting value that is not supported by the type of print service [p0125-p0126].


7.	Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US Pub: 2019/0294386), Mulin (US Pub: 2021/0006675), and Akita et al (US Pub: 2019/0095192); and in further view of Inaba et al (US Pub: 2012/0262751).
 	Regarding claim 19 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Iwamoto in view of Mulin and Akita et al does not notify port number by the information processing apparatus.  In the same field of endeavor, Inaba et al teaches: The image forming apparatus according to claim 1, wherein the request received from the information processing apparatus that executes the IPP print service indicates a port number [p0029].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to notify port number along with print data to the image forming apparatus designated communication and recognition purpose.
 
Regarding claim 25 (currently amended), the rationale applied to the rejection of claim 7 has been incorporated herein.  Claim 25 has been analyzed and rejected with regard to claim 19.   


Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674